           Case 1:20-cv-08228-JSR Document 10 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
Supercom Inc.,

                                             Plaintiff,              Case No.: 20-cv-08228

                  - against -
                                                                     REQUEST FOR ENTRY OF
                                                                     DEFAULT
911inet LLC, and John Doe Corporations 1-5 d/b/a
Specialty Location Services,

                                              Defendants.
--------------------------------------------------------------X

        Plaintiff Supercom Inc. (“Plaintiff”), on behalf of himself and others similarly situated, by

 and through his attorneys, Levin-Epstein & Associates, P.C., respectfully requests that the Clerk

 of the Court enter the default of the Defendants 911inet LLC, and John Doe Corporations 1-5

 d/b/a Specialty Location Services, (together, the “Defendants”) pursuant to Rule 55(a) of the

 Federal Rules of Civil Procedure, for failure to plead or otherwise defend, as more particularly

 set forth in the annexed affidavit of Joshua D. Levin-Epstein, Esq. A Clerk’s Certificate is

 enclosed herewith.


Dated: New York, New York
       January 22, 2021                                       Respectfully submitted,


                                                              By: /s/ Joshua Levin-Epstein
                                                                  Joshua D. Levin-Epstein
                                                                  Levin-Epstein & Associates, P.C.
                                                                  420 Lexington Avenue, Suite 2525
                                                                  New York, NY 10170
                                                                  Tel: (212) 792-0046
                                                                  Email: Joshua@levinepstein.com
                                                                  Attorneys for Plaintiff




                                                          1
